DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-22, 36 and 36 are withdrawn by the examiner in view of the amendment filed on 10/7/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 38, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,347,120). 
Anderson discloses a upgrading of heavy hydrocarbons wherein a hydrocarbon stream (from unit 12) and a coker thermally cracked hydrocarbon products (overhead stream from unit 19) are fed into a fractionation column (13) to produce a distillate (14) and coker recycle oil (17). It is understood that parts of the hydrocarbon stream and the coker thermal cracked hydrocarbon products are contained in both the distillate and the coker recycle oil. The distillate is then passed into a hydrotreating zone (15) to a lighter hydrocarbon and liquid hydrocarbon effluent. The coker recycle oil is passed into thermally cracking/delayed coking zone (18, 19) to produce the coker thermally cracked hydrocarbon products. Cokes from the coking zone is passed into a gasifying zone in the present of oxygen to produce hydrogen which is treated and used in the hydrotreating zone. Adsorbent material (solvent) is added to the crude oil. The gasification zone is operated at a temperature of from 1300-1500o C. See entire patent. 

o C, and does not teach that a portion (e.g., naphtha) is separated from the distillate prior to hydroprocessing.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by utilizing a feedstock containing crude oil because it would be expected a crude oil would be effectively separated in column 13 to provide distillate 14 and recycle oil 17. 
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Anderson by utilizing a fluid coking unit because it would be expected that the results would be similar when using either fluid coking unit or delayed coking unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Anderson by operating the hydrotreating zone at conditions as claimed because it is within the level of one of skill in the art to operate at any effective hydrotreating conditions include the claimed conditions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by utilizing a hydrocarbon to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by having the recycle oil containing a vacuum residue/vacuum gas oil having an initial boiling point in the range of about 510 to 565o C because the recycled oil is hydrotreated and coked as claimed. It would be expected that the results would be the same or similar when utilizing the teach the cycle oil contains a vacuum residue/vacuum gas oil having an initial boiling point in the range of about 510 to 565o C in the process of Anderson. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by separating a portion (e.g., naphtha) is from the distillate prior to hydroprocessing because a light fraction such as naphtha does not need to be hydrotreated or coked. 

Claims 10, 12, 14, 22, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,347,130) in view of Kuroda et al. (US 8,148,285 B2). 
The process of Anderson is as discussed above. 
Anderson does not to teach the use of a hydrotreating catalyst as claimed and the API of the crude oil or of the bottomless synthetic crude oil.
Kuroda teaches a hydrotreating catalyst comprising Y-zeolite and Mo (5-30 wt. %), the catalyst has a total pore volume from .03-.7 ml/gm, a total surface area of from 500 m2/g or more. Ti is subtitled aluminum atoms constituting the zeolite framework. See abstract; col. 2, lines 49-65; col. 3, lines 1-7; col. 7, line 61 through col. 8, line 13

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by utilizing a crude oil and producing the synthetic crude oil having API as claimed because of the similarities between the claimed process and the modified process of Anderson in terms of feedstock, fractionation, and hydroprocessing. 

Claims 15, 18, 19, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,347,130) in view of Koseoglu (US 2013/0028834 A1). 
The process of Anderson is as discussed above. 
Anderson does not explicitly teach the limitations of claims 15, 18, and 19. 
Koseoglu teaches a gasification zone include water shift operating and operating conditions as claimed. See abstract; Figures 1-4; [0011], [0013], [0038], [0039]; claims 1, 7, 8. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by utilizing the gasification steps as suggested Koseoglu because such steps are effective to produce gasifying products. Since the gasification zone of Anderson/Koseoglu is essentially the same as the claimed gasification zone, it would be expected that the gasification zone of Anderson/Koseoglu would produce the amount of hydrogen as claimed. 
Response to Arguments
The argument that the crude oil of Anderson is passed into the cracker 12 before the passing into fractionator 13 wherein claim 1 stated that the crude oil is passed into the fractionator is not persuasive because the claimed does not exclude step that the crude oil is passed into cracker 12 prior to fractionation. In addition, at least a small portion of crude oil is passed into fractionation 13 from feedstock 10 because no conversion is 100% efficient. 
The argument that there is no discussed whatsoever in Kuroda of hydrocracking crude oil; therefore, it cannot be said that Kuroda discloses the delta in the API gravity is not persuasive because the examiner relied upon Kuroda to teach that the hydrotreating catalyst as claimed is known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TAM M NGUYEN/Primary Examiner, Art Unit 1771